    EXHIBIT A



Case 5:19-cv-04082-CJW-KEM Document 2-2 Filed 12/05/19 Page 1 of 7
                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF IOWA
                                       WESTERN DIVISION


    JANE DOE, as a next friend of K.J.F.,                      CASE NO.: 5:15-cv-4246

                Plaintiff,

    vs.                                                      MOTION FOR PSEUDONYM

    SIOUX CITY COMMUNITY SCHOOL
    DISTRICT, IOWAJAG, INC., and ERICK
    E. DELEON,

                Defendants.



           COMES NOW the Plaintiff, K.J.F., by and through her attorneys of record, under

Rule 10(a) of the Federal Rules of Civil Procedure, and hereby states as follows:

           1.       Plaintiff is a minor child. Her initials are K.J.F.

           2.       Plaintiff’s causes of action arise out of sex acts committed by a school

employee with her.

           3.       Federal Rule 10(a) and Local Rule 10(d) require the complaint to name all

the parties or litigants in the caption.

           4.       Federal Rule 5.2(a) and Local Rule 10(h) require the use of initials for a

minor child.

           5.       Federal Rule 17(c) provides that a representative may bring an action on

behalf of a minor.

           6.       Iowa Rule of Civil Procedure 1.210 provides that a “minor may sue by a next

friend,” if a conservator or guardian has not otherwise been appointed.1


1
    Often times, state law determines the issue of who is a real party in interest. Dubuque Stone



          Case
          Case5:19-cv-04082-CJW-KEM
               5:15-cv-04246-MWB-CJW Document
                                      Document2-2
                                               2 Filed
                                                  Filed12/03/15
                                                        12/05/19 Page
                                                                 Page12of
                                                                        of57
       7.     Here, the Plaintiff minor child’s next friend is her mother.

       8.     Plaintiff seeks to use a pseudonym for her mother so as to further protect

her own confidentiality. The facts giving rise to this case have been highly publicized by

the media. Despite that, the identity of Plaintiff has not been revealed. By filing this action

in her mother’s name (because a court has not appointed anyone else), it will be easy for

the public to determine who the minor child is, particularly when our local media often

publishes the complaint to its peers.

       9.     This Court addressed the use of a pseudonym in Doe v. Hartz, 52

F.Supp.2d 1027 (N.D. Iowa 1999). The court stated:

              Rule 10(a) of the Federal Rules of Civil Procedure requires that the
              complaint in a lawsuit state the title of the action, which ‘shall include
              the names of all the parties.’ Several courts have opined that “[t]he
              intention of Rule 10 is to ‘apprise the parties of the opponents and to
              protect the public's legitimate interest in knowing all the facts and
              events surrounding court proceedings.’” Doe v. Hallock, 119 F.R.D.
              640, 643 n. 1 (S.D.Miss.1987) (quoting Free Market Compensation
              v. Commodity Exchange, Inc., 98 F.R.D. 311, 312 (S.D.N.Y.1983));
              accord Free Speech v. Reno, 1999 WL 47310, *1 (S.D.N.Y. Feb. 1,
              1999); Doe v. Shakur, 164 F.R.D. 359, 360 (S.D.N.Y.1996). As this
              court explained in Heather K. v. City of Mallard, Iowa, 887 F.Supp.
              1249 (N.D.Iowa 1995), “Although the Federal Rules of Civil
              Procedure do not expressly prohibit use of pseudonyms for purposes
              of litigation, courts have recognized that ‘lawsuits are public events
              and the public has a legitimate interest in knowing the facts involved
              in them. Among those facts is the identity of the parties.’ ” Heather
              K., 887 F.Supp. at 1255 (quoting Doe v. Deschamps, 64 F.R.D. 652,
              653 (D.Mont.1974)); accord Doe v. Indiana Black Expo, Inc., 923
              F.Supp. 137, 139 (S.D.Ind.1996).2

              However, courts “have increasingly recognized an exception to this
              requirement in limited ‘matters of a sensitive and highly personal
              nature.’ ” Id. (quoting Deschamps, 64 F.R.D. at 653); accord Luckett
              v. Beaudet, 21 F.Supp.2d 1029, 1029 (D.Minn.1998) (“Rule 10(a)
              notwithstanding, plaintiff claims her case fits within a limited realm of
              cases in which other interests —i.e., privacy and concern about


Prods. Co. v. Fred L. Gray Co., 356 F.2d 718, 723 (8th Cir.1966).



     Case
     Case5:19-cv-04082-CJW-KEM
          5:15-cv-04246-MWB-CJW Document
                                 Document2-2
                                          2 Filed
                                             Filed12/03/15
                                                   12/05/19 Page
                                                            Page23of
                                                                   of57
      embarrassment—outweigh the public's interest in open trials.”). This
      exception does not swallow the rule, because “the fact that [the
      litigant] may suffer some personal embarrassment, standing alone,
      does not require the granting of his request to proceed under a
      pseudonym.” Frank, 951 F.2d at 324.

      The decision whether or not to allow the use of pseudonyms based
      on a need for anonymity in a particular lawsuit is left to the discretion
      of the court. Heather K., 887 F.Supp. at 1255 (citing, inter alia, James
      v. Jacobson, 6 F.3d 233, 235 (4th Cir.1993), and Frank, 951 F.2d at
      323). Unfortunately, there is still no express standard to guide courts
      in exercising such discretion, because neither the Eighth Circuit
      Court of Appeals nor the United States Supreme Court has yet
      provided instruction on this issue, although both have permitted
      prosecution of suits under pseudonyms. Compare id. (noting the
      lack of such guidance and citing Supreme Court and Eighth Circuit
      cases permitting use of pseudonyms).

      In Heather K., this court looked for guidance to a decision of the
      Eleventh Circuit Court of Appeals:

         In Doe v. Frank, 951 F.2d 320 ( [11th Cir.] 1992), the plaintiff
         sought to proceed under a fictitious name to avoid social
         stigma that he argued would attach upon revelation of his
         alcoholism. The Eleventh Circuit concluded that a plaintiff may
         proceed anonymously in “exceptional cases,” where he “has a
         substantial privacy right which outweighs the ‘customary and
         constitutionally-embedded presumption of openness in judicial
         proceedings.’ ” Id. at 323 (quoting Doe v. Stegall, 653 F.2d 180,
         186 (5th Cir.1981)). The court identified three circumstances
         common to those cases where a plaintiff was permitted to
         proceed under a fictitious name. Those circumstances were:

             (1) plaintiffs challenging governmental activity;

             (2) plaintiffs required to disclose information of the utmost
             intimacy; and

             (3) plaintiffs compelled to admit their intention to engage in
             illegal conduct, thereby risking criminal prosecution.

      Frank, 951 F.2d at 323 (citing Stegall, 653 F.2d at 185). The factors
      enumerated in Frank and Stegall were not intended as a “ ‘rigid,
      three-step test for the propriety of party anonymity.’ ” Id. (quoting
      Stegall, 653 F.2d at 185). The mere presence of one factor was not
      meant to be dispositive, but rather, these factors were “highlighted




Case
Case5:19-cv-04082-CJW-KEM
     5:15-cv-04246-MWB-CJW Document
                            Document2-2
                                     2 Filed
                                        Filed12/03/15
                                              12/05/19 Page
                                                       Page34of
                                                              of57
             merely as factors deserving consideration.” Id. Instead, a court must
             “carefully review all the circumstances of a given case and then
             decide whether the customary practice of disclosing the plaintiffs’
             identity should yield to the plaintiff's privacy concerns.” Id.; see also
             [Methodist Univ. Ass'n of Women Law Students v.] Wynne & Jaffe,
             599 F.2d [707,] 713 [(5th Cir.1979)].

             Heather K., 887 F.Supp. at 1255–56; accord Luckett, 21 F.Supp.2d
             at 1029 (“Although the listed factors [from Frank and Stegall ] are not
             exhaustive, they provide valuable guidance.”).

             Some recent decisions have added to the three pertinent
             considerations suggested in Frank and Stegall. These decisions
             suggest consideration of (4) whether the plaintiff would risk injury if
             identified; (5) whether the party defending against a suit brought
             under a pseudonym would thereby be prejudiced, see Free Speech,
             1999 WL 47310 at *2 (citing Shakur, 164 F.R.D. at 360, as
             considering these factors in addition to the three cited in Frank ); (6)
             the extent to which the identity of the litigant has been kept
             confidential; (7) whether, because of the purely legal nature of the
             issues presented or otherwise, there is an atypically weak public
             interest in knowing the litigants' identities, see id. (citing Doe v.
             Provident Life and Acc. Ins. Co., 176 F.R.D. 464, 467 (E.D.Pa.1997),
             for these last two factors); and (8) whether the interests of children
             are at stake. Indiana Black Expo, Inc., 923 F.Supp. at 139. The
             ultimate test, however, remains “whether the plaintiff has a
             substantial privacy right which outweighs the ‘customary and
             constitutionally-embedded presumption of openness in judicial
             proceedings.’ ” See Frank, 951 F.2d at 323; accord Heather K., 887
             F.Supp. at 1256 (quoting Frank ); Free Speech, 1999 WL 47310 at
             *2 (also quoting Frank ); Indiana Black Expo, Inc., 923 F.Supp. at
             139 (also quoting Frank ).

Doe v. Hartz, 52 F.Supp.2d 1027, 1045-47 (N.D. Iowa 1999).

      10.    As it relates to this case, the intention behind Rule 10 will still be met through

the use of a pseudonym and Plaintiff’s identity will be protected. The Defendants already

know the student’s name2 and, therefore, will not be prejudiced by the use of a

pseudonym. Moreover, extra precaution should be taken in this instance, since the


2
 Each Defendant received notice of, and responded to, certain claims filed by the
Plaintiff with the Iowa Civil Rights Commission



     Case
     Case5:19-cv-04082-CJW-KEM
          5:15-cv-04246-MWB-CJW Document
                                 Document2-2
                                          2 Filed
                                             Filed12/03/15
                                                   12/05/19 Page
                                                            Page45of
                                                                   of57
plaintiff is a minor child challenging a governmental entity and is and will be disclosing

information of the utmost intimacy.

      WHEREFORE, Plaintiff respectfully requests an order sustaining Plaintiff’s motion

to use pseudonym, and for such other appropriate relief as the Court finds just and

equitable.

      Dated: December 3, 2015.

                                         Respectfully submitted by:

                                         KEANE LAW FIRM,

                                  BY: __/s/ Edward J. Keane____________________
                                        EDWARD J. KEANE, AT0004067
                                        600 4TH STREET, SUITE 702
                                        P.O. BOX 1379
                                        SIOUX CITY, IA 51102
                                        PHONE: 712/234-3088
                                        FAX: 712/234-3077

                                         ATTORNEY FOR PLAINTIFF




                                         CROSS LAW FIRM, P.L.C.


                                  BY: __/s/ Jeremy J. Cross_____________________
                                        JEREMY J. CROSS, AT0001854
                                        600 4TH STREET, SUITE 315
                                        SIOUX CITY, IA 51101
                                        PHONE: 712/234-30355
                                        FAX: 712/234-7386
                                        Email: jeremycross@crosslawplc.com

                                         ATTORNEY FOR PLAINTIFF




     Case
     Case5:19-cv-04082-CJW-KEM
          5:15-cv-04246-MWB-CJW Document
                                 Document2-2
                                          2 Filed
                                             Filed12/03/15
                                                   12/05/19 Page
                                                            Page56of
                                                                   of57
                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF IOWA
                           WESTERN DIVISION

JANE DOE, as a next friend of K.J.F.,
              Plaintiff,                            No. C15-4246-MWB
vs.                                                        ORDER
SIOUX CITY COMMUNITY SCHOOL
DISTRICT, IOWAJAG, INC., and
ERICK E. DELEON,
              Defendants.
                              ____________________


       The motion (Doc. No. 2) for pseudonym is granted.
       IT IS SO ORDERED.
       DATED this 29th day of December, 2015.




                                      ________________________________
                                      LEONARD T. STRAND
                                      UNITED STATES MAGISTRATE JUDGE




      Case 5:19-cv-04082-CJW-KEM
           5:15-cv-04246-MWB-CJW Document
                                 Document2-2
                                          12 Filed 12/29/15
                                                   12/05/19 Page 1
                                                                 7 of 1
                                                                      7
